Per Curiam.
Respondent, an Otsego County attorney, was suspended indefinitely by this Court in October 2000 (Matter of Taylor, 276 AD2d 821 [2000]). He now applies for reinstatement. Petitioner advises that it does not oppose the application.
We conclude that respondent has substantially complied with the provisions of the order which suspended him and with this Court’s rules regulating the conduct of suspended attorrieys (see 22 NYCRR 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rules governing reinstatement (see 22 NYCRR 806.12) and that he possesses the character and fitness to resume the practice of law.
*974Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately. However, we condition respondent’s reinstatement upon his submission to petitioner, for two years following the date of this decision, of semiannual psychiatric reports assessing his continuing capacity to practice law. Petitioner shall report any failure to meet that condition to this Court.
Peters, J.P., Mugglin, Rose and Lahtinen, JJ., concur. Ordered that respondent’s application is granted and he is reinstated as an attorney and counselor-at-law of the State of New York, upon the condition set forth in this decision, effective immediately.